DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments, see pages 12-16, filed 29 October 2021, with respect to independent Claims 1, 6, and 11, have been fully considered and are persuasive. In addition to applicant’s clear and convincing arguments, and after careful review of the prior art references, examiner notes that Li (US 2019/0129499 A1) paragraph [0070] generally discloses certain algorithms may be used to identify facial features of the user, determine positions of the user’s eyes, and then calculate a distance between a spot of the device and one eye and another distance between the spot and the other eye, whereby if difference of the two distances is smaller than a given value, the device is right in front of the user or the user faces the device. However, Li does not utilize each or any motion detector to detect multiple distances between the electronic device and the user to determine whether a change value is less than a predetermined value within a first predetermined time period. Therefore, the previous rejection has been withdrawn.
Allowable Subject Matter
Claims 1-2, 4-7, 9-12, and 14-15 (renumbered as 1-12) are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record (Noble, US 9,094,539 B1; Sylliassen, US 2002/0135474 A1; Shouldice, US 2018/0106897 A1; Li, US 2019/0129499 A1) fails to anticipate or fairly suggest: an electronic device comprising determining whether a change value between distances between the electronic device and the user detected by each of the at least one motion detecting device within the first predetermined time period is less than the predetermined value, determining, when the change value between the distances between the electronic device and the user detected by each of the at least one motion detecting device within the first predetermined time period is less than the predetermined value, that the activity range of the user is less than the predetermined value in the first predetermined time period, along with all other limitations specified in independent Claims 1, 6, and 11 (renumbered as 1, 5, and 9).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482